Case: 12-15832       Date Filed: 06/19/2014       Page: 1 of 17


                                                                       [DO NOT PUBLISH]


                  IN THE UNITED STATES COURT OF APPEALS

                            FOR THE ELEVENTH CIRCUIT
                             _________________________

                                     No. 12-15832
                              _________________________

                       D.C. Docket No. 3:11-cv-00571-RV-EMT

OCCUPY PENSACOLA,
SARA J. BEARD,
MICHAEL B. KIMBERL,
GARY PAULL, JR.,

                             Plaintiffs-Appellants,

versus

CITY OF PENSACOLA,

                             Defendant-Appellee.
                             ________________________

                      Appeal from the United States District Court
                          for the Northern District of Florida
                            ________________________

                                       (June 19, 2014)

Before TJOFLAT, MARCUS, and RIPPLE,* Circuit Judges.




       *
          Honorable Kenneth F. Ripple, United States Circuit Judge for the Seventh Circuit,
sitting by designation.
               Case: 12-15832       Date Filed: 06/19/2014      Page: 2 of 17


RIPPLE, Circuit Judge:

       Occupy Pensacola (“Occupy”) created an encampment on city land in

Pensacola, Florida (“Pensacola” or the “City”), to conduct a protest in 2011.1 The

City claimed that Occupy was in violation of its ordinances and evicted Occupy

from its land. Occupy then brought an action in state court that was removed to the

district court. In its amended complaint, it asserted facial and as-applied First

Amendment challenges to the city ordinances. It also set out a Fourteenth

Amendment selective enforcement claim in which it alleged that the City had

enforced selectively an ordinance that prohibited tents on public land without

authorization.

       The district court granted summary judgment for Pensacola on the selective

enforcement claim. It determined that the plaintiffs had failed to establish that the

City had enforced selectively its ordinance against the use of tents on public land

(the “Tent Ordinance”). The court then dismissed the remaining claims. In its

view, it could not give relief with respect to these other claims because each was

dependent on Occupy’s right to use tents and, except for the selective enforcement

claim which Occupy had failed to prove, the Tent Ordinance had not been



       1
         Though the Plaintiffs-Appellants include both Occupy and several individuals, we refer
to them collectively as Occupy.

                                               2
               Case: 12-15832        Date Filed: 06/19/2014      Page: 3 of 17


challenged.

       Occupy timely appealed the summary judgment decision. It later filed,

however, a motion challenging our appellate jurisdiction in which it contended

that the district court had not entered a final judgment because the district court

had considered only the selective enforcement of the Tent Ordinance claim and

had not ruled separately on each of the other claims. We directed that this

jurisdictional challenge be carried with the case.

       We now determine that we have jurisdiction over the appeal because the

district court did in fact adjudicate each of the claims and enter a final judgment.

We further hold that the district court misapprehended the gist of the remaining

four claims. In our view, these claims are not dependent on the Tent Ordinance

and therefore warrant further adjudication. Accordingly, we affirm the district

court’s judgment with respect to the selective enforcement claim and vacate the

judgment and remand the case to the district court for further proceedings with

respect to the remaining claims.2




       2
           Occupy makes no substantive argument in its appellate brief with respect to the
allegation in Count IV that the special-events ordinance was enforced selectively. We therefore
consider that matter to have been abandoned by Occupy. We shall not discuss it here nor shall the
district court revisit the issue on remand.


                                               3
                Case: 12-15832   Date Filed: 06/19/2014   Page: 4 of 17


                                          I

                                 BACKGROUND

A.    Occupy’s Protest

      Occupy Pensacola is a group of individuals who describe themselves in the

complaint as an unincorporated association active “in educating and bringing

awareness of political, social, and economic justice issues through demonstrations,

marches, rallies, presentations, discussions, and a 24-hour round-the-clock vigil on

public property.”3 Occupy began its protest with a rally on October 15, 2011, at the

Martin Luther King, Jr. Plaza (“the Plaza”) in Pensacola. Its protest continued

without pause, save for one exception, until the City evicted Occupy from city

land on November 18, 2011.

      The City and Occupy initially seem to have had a cooperative relationship.

At the City’s request, Occupy briefly took down its protest demonstration on

October 21 to avoid interfering with another event in the Plaza. At the request of

Pensacola Mayor Ashton Hayward, Occupy also moved its protest from the Plaza

to the north lawn of Pensacola’s City Hall on October 28.

      The City gave Occupy a Letter of No Objection dated October 26, 2011,

stating that Occupy did not need a permit to engage in its demonstration on the

      3
          R.24 at 2.

                                          4
                  Case: 12-15832   Date Filed: 06/19/2014     Page: 5 of 17


north lawn of City Hall from October 28 through November 30. The letter noted

that Occupy’s “request for a variance on the ‘no day or night camping’ [rule] ha[d]

been granted.”4 In a separate paragraph, the letter stated that “[i]t is not necessary

for [Occupy] to have a permit in the City Limits to engage in such activity,” but

added that Occupy did “need to be aware that the City regulates various activities

such as the creation of noise, the passing out of flyers or activities such as cooking

in the park.”5 The City later gave Occupy a second Letter of No Objection dated

October 28. The second letter was identical to the first except in its provision that

city approval for the protest expired on November 11, 2011, rather than November

30.

       On October 27, the day before Occupy moved to the north lawn, city

representatives informed Occupy that the Tent Ordinance prevented Occupy from

erecting tents. That same day, Occupy sought and received approval for its tents

from the City Council. The mayor also approved Occupy’s use of tents on the

north lawn until November 11.6 Occupy’s permission to use tents in its protest is



       4
           Id. at 43.
       5
           Id.
       6
         At a city council meeting on October 27, Occupy members sought and obtained city
council approval of a resolution permitting tents until November 11, 2011. The mayor
subsequently consented to the resolution. Id. at 7.

                                             5
             Case: 12-15832     Date Filed: 06/19/2014   Page: 6 of 17


reflected in the Letters of No Objection it received from the City.

      In the weeks after Occupy received city approval for its use of tents,

however, the protest grew significantly in size. The encampment’s growth spurred

increasing concerns about health and safety. At a city council meeting on

November 10, the Tent Ordinance’s application to the Occupy protest was

discussed. City Administrator William Reynolds erroneously stated at that meeting

that the Tent Ordinance never had been enforced even though it was more than

forty years old. Reynolds also stated that the City likely would not attempt to

enforce the Tent Ordinance against Occupy.

      Although the City had assured Occupy earlier that no permit was needed for

its protest, the City asked Occupy to apply for a special-events permit on

November 16. Occupy refused to apply for the permit. The City then revoked its

permission for Occupy to use tents on city property, informed Occupy that it was

in violation of unspecified city ordinances, evicted Occupy, and forced Occupy to

cease protesting in any manner on the north lawn between eleven at night and six

in the morning. A notice to Occupy dated November 17 stated:

            Due to the failure of [Occupy] to apply for a permit under
      applicable city codes . . . and for the protection and proper
      maintenance of public areas, the Mayor . . . has determined that your
      24 hour use of public lands is no longer tenable.



                                          6
                  Case: 12-15832      Date Filed: 06/19/2014        Page: 7 of 17


                 ....

              Once City property has been returned to its pre-occupation
       state, you may continue lawful protest activities between the hours of
       6 a.m. to 11 p.m. Structures will not be permitted to be erected during
       the course of any future protest activity.[7]

Occupy was evicted on November 18, 2011. Occupy timely filed this action.

B.     City Ordinances

       A number of city ordinances are implicated in this appeal. We shall describe

them briefly and then indicate how they are implicated in Occupy’s challenge.

                                                 1.

       Pensacola’s special-events permitting scheme applies to the “[t]emporary

use of public property . . . for the purposes of conducting certain outdoor,

short-term events such as a festival, parade, rodeo, fund raising, walkathon,

bikeathon, jogging activity, or any other similar organized activity . . . wherein

public streets, parks, or other public areas are to be utilized.” Pensacola, Fla., Code

§ 11-4-171 (2013).8 Section 11-4-172 specifies that applicants for a permit must

provide assurance that they will “make provision for” adequate police presence

and garbage cleanup associated with the special event. Id. § 11-4-172. It also


       7
           Id. at 60.
       8
         The relevant sections of the current municipal code are identical to those in effect at the
time of Occupy’s challenge.

                                                 7
                Case: 12-15832        Date Filed: 06/19/2014       Page: 8 of 17


requires applicants to provide “[s]uch other information as the mayor may deem

necessary in order to properly provide for traffic-control, street and property

maintenance and the protection of the public health, safety and welfare.” Id. A

subsequent section, 11-4-174, requires that an applicant who has appealed the

denial of a permit or waiver receive a decision from the mayor within ten days. If

the mayor also denies the permit and the applicant appeals the mayor’s decision,

the city council must hear the appeal by its next regularly scheduled meeting after

receiving notice of the appeal. Neighborhood block parties are exempt from the

special-events permitting scheme.

       With respect to this scheme, Occupy alleged in Count I of its amended

complaint that the scheme was facially unconstitutional. In Count II, Occupy

alleged that the special-events permitting scheme was unconstitutional as applied

to Occupy’s protest. In Count IV of its complaint, Occupy alleged that this scheme

had been applied selectively against it.9

                                                2.

       The Tent Ordinance provides:

              It shall be unlawful for any person to have, maintain, occupy or
       use, or cause to be maintained, occupied or used, any fence,


       9
          Count III, which challenged the application of city park regulations to the north lawn of
City Hall, did not concern the special-events permitting scheme.

                                                 8
              Case: 12-15832     Date Filed: 06/19/2014   Page: 9 of 17


      enclosure, building, house, shed, tent or any structure or any
      obstruction whatsoever, on any street, park or property, or any part or
      portion thereof, of the city, without the written permission of the
      mayor, authorized by resolution of the city council, first had and
      obtained.

Id. § 8-1-7. In Count IV of the complaint, Occupy alleged that this ordinance had

been selectively enforced against it.

                                          3.

      The parade permitting scheme challenged by Occupy states:

             No procession or parade excepting the forces of the United
      States Army or Navy, the military forces of this state and the forces of
      the police and fire departments or designated funeral procession, shall
      occupy, march or proceed along any street except in accordance with
      a permit issued by the mayor and other regulations as are set forth
      herein which may apply.

Id. § 8-1-13. In Count V of its complaint, Occupy alleged that this ordinance was

facially unconstitutional and unconstitutional as applied to the activities of

Occupy.

                                          4.

      Finally, Occupy challenged the application of certain city park regulations.

In Count III, it claimed that these regulations were applied wrongfully because

they were applied retroactively and in a selective manner against them.




                                          9
                Case: 12-15832   Date Filed: 06/19/2014   Page: 10 of 17


C.    District Court Proceedings

      In addition to setting forth the five counts that we have just described,

Occupy also included in its complaint fifteen prayers for relief, including requests

for injunctions to prevent the City from enforcing the special-events permitting

scheme, the Tent Ordinance, park regulations on the north lawn of City Hall and

the parade permit requirement. The prayers for relief also sought judicial

declarations that the north lawn of City Hall is a public forum; that Occupy has a

right to protest at all times on public sidewalks, including the interior sidewalks of

City Hall; that Occupy has a right to march without permits; that Occupy has a

right to have tents; and that all of the challenged ordinances violate Occupy’s First

and Fourteenth Amendment rights.

      After the parties filed cross motions for summary judgment, the district

court granted summary judgment for Pensacola on the part of Count IV that

alleged that it had selectively enforced the Tent Ordinance. It held that Occupy

had failed to establish its case. The court then dismissed the rest of Occupy’s

claims because, in its view, those claims would “have no impact” on the case’s

outcome.10 In the district court’s view, the pitching of tents on city property was

essential to Occupy’s case; unless Occupy was able to protest by pitching tents on

      10
           R.117 at 6.

                                          10
               Case: 12-15832        Date Filed: 06/19/2014        Page: 11 of 17


city property, it simply could not conduct the symbolic protest that it desired to

conduct. The court then reasoned that, because Occupy had failed on its only

challenge to the Tent Ordinance, any relief granted on the other counts would be

ineffectual in achieving Occupy’s purpose. No other relief would allow the

pitching of tents. Any further relief on the remaining counts therefore would be

gratuitous and advisory.

                                                 II

                                         DISCUSSION

                                                A.

       We first address our appellate jurisdiction. Occupy has suggested by motion

that the district court’s determination that it was unnecessary to address Counts I,

II, III and V of the complaint amounts to a failure to adjudicate completely the

case before it. Consequently, Occupy continues, the district court’s decision is not

a final decision and, therefore, cannot be appealed to this court.

       Section 1291 of the Judicial Code gives the courts of appeals jurisdiction

over “final decisions” of the district courts.11 We need not probe the margins of the



       11
           The statute provides that “[t]he courts of appeals (other than the United States Court of
Appeals for the Federal Circuit) shall have jurisdiction of appeals from all final decisions of the
district courts of the United States . . . except where a direct review may be had in the Supreme
Court.” 28 U.S.C. § 1291.

                                                11
               Case: 12-15832        Date Filed: 06/19/2014        Page: 12 of 17


case law defining the contours of this authority in order to adjudicate the issue

presented here.12 Our case law and the case law of the Supreme Court make it clear

that the district court renders a final judgment when the court adjudicates the case

in a manner that leaves nothing more for it to do but to enter judgment.13 The

correctness of the district court’s disposition is not relevant to this determination.14

       12
           For exceptions to the ordinary finality rule, see 15B Charles Alan Wright et al., Federal
Practice and Procedure § 3914.28 (2d ed. 1991 & Supp. 2013) (discussing finality of summary
judgment orders); 15A id. § 3911 (discussing collateral orders); id. § 3911.1 (discussing how to
determine the finality of a collateral order); id. § 3912 (discussing death knell orders); id. § 3913
(discussing pragmatic finality and noting that “[t]he several expandable theories that can be used
to elaborate and qualify the requirement of finality under § 1291 are still growing, and must be
confined with constant vigilance”).
       13
           Ray Haluch Gravel Co. v. Cent. Pension Fund of the Int’l Union of Operating Eng’rs
& Participating Emp’rs, 134 S. Ct. 773, 779, 187 L. Ed. 2d 669 (2014) (“In the ordinary course a
‘final decision’ is one that ends the litigation on the merits and leaves nothing for the court to do
but execute the judgment.”); FirsTier Mortg. Co. v. Investors Mortg. Ins. Co., 498 U.S. 269, 272-
74, 277, 111 S. Ct. 648, 651-53, 112 L. Ed. 2d 743 (1991) (declining to decide that a bench
ruling deciding all claims was not a final order); In re Celotex Corp., 700 F.3d 1262, 1265 (11th
Cir. 2012) (per curiam) (“A final judgment or order is ‘one which ends the litigation on the
merits and leaves nothing for the court to do but execute the judgment.’” (quoting Catlin v.
United States, 324 U.S. 229, 233, 65 S. Ct. 631, 633, 89 L. Ed. 911 (1945))); see also Martinez v.
Carnival Corp., 744 F.3d 1240, 1243-44 (11th Cir. 2014) (noting that the Supreme Court and the
Eleventh Circuit have “adopted a functional test for finality, examining what the district court has
done,” and that “[w]hat matters is whether the case, in all practicality, is finished”); Moya v.
Schollenbarger, 465 F.3d 444, 450 (10th Cir. 2006) (stating that even an ambiguous order may be
final when the order “evidences an inten[t] to extinguish the plaintiff’s cause of action” and “if a
district court order expressly and unambiguously dismisses a plaintiff’s entire action, that order is
final and appealable” (alteration in original) (internal quotation marks omitted)); cf. Grayson v. K
Mart Corp., 79 F.3d 1086, 1094-95 (11th Cir. 1996) (determining that an order “fashioned to be
an appealable order . . . was in effect non-final” because the district court dismissed claims
without prejudice so that they could be transferred).
       14
          See 15A Charles Alan Wright et al., Federal Practice and Procedure § 3914.6 (2d ed.
1991 & Supp. 2013) (“Jurisdiction is not destroyed by the fact that the dismissal was
procedurally or substantively wrong; the remedy for the error is reversal, not dismissal of the
appeal.”).

                                                 12
                Case: 12-15832         Date Filed: 06/19/2014        Page: 13 of 17


It suffices that the court decided the issues before it in a manner that makes clear

that the court had disposed of the case completely.15

        Here, it is clear that the district court disposed of the case completely. It first

adjudicated on the merits the one issue that it believed dispositive of all the

plaintiffs’ claims. It then proceeded to explain why a merits-based adjudication of

the remaining counts was not necessary and, in its view, would amount to a

gratuitous pronouncement. It then entered judgment disposing of the entire case.

There is no doubt that the district court adjudicated the entire case. Nothing further

was left to be done.

        Accordingly, we are satisfied that our jurisdiction is secure, and we proceed

to the merits.

                                                  B.

        At the outset, it is important to note that Occupy makes no substantive

argument that the district court erred in its determination that Occupy had failed to

prove its selective enforcement allegation with respect to the Tent Ordinance.

Occupy therefore has waived any claim of error on this issue, and we affirm the



        15
           See Rutan v. Republican Party of Ill., 868 F.2d 943, 947 (7th Cir. 1989) (holding that
even though a district court erroneously failed to address a class action issue it still issued a final
order when it dismissed the suit because it left nothing to be decided), aff’d in part and rev’d in
part on other grounds, 497 U.S. 62, 110 S. Ct. 2729, 111 L. Ed. 2d 52 (1990).

                                                  13
                 Case: 12-15832   Date Filed: 06/19/2014   Page: 14 of 17


district court’s judgment with respect to the selective enforcement claim.

      The district court’s other determination—that a merits adjudication of the

remaining counts is unnecessary because the court could render no relief that

would permit Occupy to demonstrate by pitching tents—is more problematic. Our

study of the case, with the assistance of counsel through briefs and at oral

argument, convinces us that Occupy’s complaint does seek judicial relief on these

counts that is not tethered to Occupy’s desire to pitch tents on city property. The

pitching of tents on city property was no doubt of significant importance to

Occupy. Nevertheless, it also asks the court to declare that Occupy has “a right to

protest 24 hours a day on public sidewalks, including the interior sidewalks of

City Hall.”16 It also seeks a declaration that Occupy has a “right to march without

permits.”17 The request for this relief is grounded in the specific allegations in the

complaint concerning alternate activity other than tenting in which Occupy wished

to engage but that, allegedly, had been impeded by the City. For instance, when a

state court declined to grant temporary injunctive relief against an eviction notice

to the encampment, Occupy undertook, as an alternate form of protest, “a reduced

round-the-clock presence on the sidewalks at City Hall, despite the discomfort and


      16
           R.24 at 28.
      17
           Id.

                                           14
                Case: 12-15832   Date Filed: 06/19/2014   Page: 15 of 17


difficulties posed by the weather.”18 This attempt resulted, according to the

allegations of the complaint, in several disputes as to the definition of “sidewalk”

—disputes that allegedly were designed to “harass, intimidate, confuse, and injure

the protestors’ first amendment rights and serve[d] to place them in a position of

not being able to determine whether they w[ould] be subject to arrest or not.”19 The

complaint further alleges that “two individuals who were on the sidewalk located

at the north lawn of City Hall were arrested for trespassing.”20

      Other relief sought in the complaint also appears to seek redress that is not

related directly to Occupy’s desire to place tents on city property. For instance,

Occupy asked for a declaration that the north lawn of City Hall was a public forum

and not a city park subject to park regulations and that Occupy has a right to

protest there twenty-four hours a day.21

      Occupy also made it clear in its memorandum in support of its amended

motion for summary judgment that:

            There are two distinct categories of speech at issue in this case.
      The first category is the pure core political speech, including the


      18
           Id. at 11.
      19
           Id. at 14.
      20
           Id. at 15.
      21
           Id. at 28.

                                           15
                Case: 12-15832   Date Filed: 06/19/2014   Page: 16 of 17


      political signs, utterances, assemblies, rallies, marches, and literature
      that Plaintiffs had and exercised while Occupy Pensacola was taking
      place. . . .

            The second category of speech involves symbolic political
      speech and has two discrete and distinct parts which require
      individual findings by this Court: 1) tents, and 2) sleeping.[22]

Occupy thus made it clear that its case was not solely dependent on its asserted

right to use tents on city property, but also involved its asserted right to engage in

other communicative activities on that property. This same distinction had been

made earlier in Occupy’s opposition to the City’s motion for judgment on the

pleadings.23

                                          C.

      Based on this study of the record, and aided by the briefs and oral

presentation of counsel, we must conclude that, putting aside its arguments

concerning tenting as symbolic speech, Occupy has raised and preserved

adequately allegations that its core First Amendment rights have been violated. On

remand, the district court must address these arguments. We think it also

appropriate for that court to address in the first instance any questions of standing

with respect to these allegations. Of course, we express no opinion on the merits


      22
           R.98 at 7-8.
      23
           R.49 at 5-6.

                                          16
              Case: 12-15832     Date Filed: 06/19/2014   Page: 17 of 17


of any of these matters.

                                     Conclusion

       For the reasons stated in this opinion, the judgment of the district court is

affirmed with respect to its holding that Occupy has failed to establish its claim of

selective enforcement of the Tent Ordinance of the City of Pensacola. The

remainder of the district court’s judgment is vacated, and the case is remanded for

further proceedings consistent with this opinion. Occupy may recover its costs in

this court.

       AFFIRMED IN PART, VACATED IN PART, and REMANDED.




                                          17